Citation Nr: 0327881	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  99-17 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES


Whether new and material evidence has been received to reopen 
a claim of service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from May 1977 to February 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
that denied the above claim.


FINDINGS OF FACT

1.  In September 1995, the RO denied a claim of service 
connection for a psychiatric condition to include PTSD.  That 
decision was not appealed and became final.  

2.  In January 1998 rating action, the RO determined that new 
and material evidence had not been received to reopen the 
claim of service connection for a psychiatric disorder to 
include PTSD; the veteran did not appeal this determination, 
and it is final.  

3.  Evidence received since the January 1998 denial is new, 
relevant to the matter at hand, and so significant that it 
must be addressed with all of the evidence of record in order 
to fairly adjudicate the claim.


CONCLUSIONS OF LAW

1.  The January 1998 RO decision that determined new and 
material evidence had not been submitted with which to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder to include PTSD is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.160(d) (2003); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2002). 

2.  New and material evidence has been received, and the 
claim for service connection for a psychiatric disorder to 
include PTSD, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In light of the favorable new and material 
evidence decision, further discussion of VCAA is not 
necessary at this point.

The veteran's claim of service connection for a psychiatric 
condition to include PTSD was denied by the RO in September 
1995.  The veteran was notified of that decision and did not 
appeal it.  In a January 1998 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the claim of service connection for a 
psychiatric condition to include PTSD.  The veteran was 
advised by the RO of that decision in January 1998, but did 
not timely appeal.  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).  

Of record at the time of the January 1998 rating decision 
were the veteran's service medical records including a 
December 1980 psychiatric evaluation, which reflects that a 
diagnosis of mixed personality disorder was made.  It was 
determined that the veteran met the retention standards 
because there was no psychiatric disease or defect.  VA 
medical examination and treatment reports reflected various 
psychiatric diagnoses; however, PTSD was never diagnosed.  

Subsequent to the January 1998 rating decision, private 
medical evidence was received.  Of particular interest was a 
report showing that the veteran was hospitalized in October 
1995 at which time a diagnosis of PTSD and major depression, 
recurrent, with psychotic features, was made.  

This evidence of record since the January 1998 rating 
decision includes diagnoses of PTSD.  Inasmuch as evidence of 
PTSD was not of record in January 1998, the Board finds that 
the new evidence bears "directly and substantially" on the 
issue at hand, and the veteran's claim is reopened.  
38 U.S.C.A. § 5108 (West 2002).  

For reasons described in further detail below, additional 
development on the appellant's claim is warranted.  The 
reopening of the veteran's claim, therefore, represents only 
a partial grant of the benefits sought on appeal.


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for PTSD, is reopened.  To 
this extent only, the appeal is granted.


REMAND

As to the veteran's claims on appeal, a remand is required 
for compliance with VA's duty to assist.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002).  

The record as it stands contains a diagnosis of PTSD, as well 
as a documentation of the veteran's stressors.  An attempt to 
verify the veteran's reported stressors was made through U.S. 
Armed Services Center for Unit Records Research (USASCURR).  
In August 2003, USASCURR indicated that the veteran had 
reported the death of a soldier, but no name or dates were 
provided, and noted that they therefore had insufficient 
stressor information.  An attempt should be made to have the 
veteran provide more detailed information about his 
stressors.

In addition, the Board notes that the VCAA requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
5103A(d) (West 2002).  In this instance, the Board notes that 
service medical records show the veteran was seen for a 
psychiatric evaluation during service.  The Board 
acknowledges that the veteran has not been given a VA 
examination to specifically determine whether there is a 
relationship between his military service and reported 
stressors and his claimed psychiatric disorder.  Further, the 
Board is of the opinion that a comprehensive psychiatric 
examination will aid in a decision in this case. 

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  In a letter, the RO should inform 
the appellant of her right to submit 
new evidence, describe the type of 
evidence needed to substantiate her 
claim, and provide a discussion of the 
relative duties of the VA and the 
appellant in obtaining relevant 
evidence.  This letter should also 
contain a summary of the provisions of 
38 U.S.C.A. §§ 5103 and 5103A.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

3.  The veteran should be requested to 
provide any additional evidence regarding 
his alleged stressors, specifically, for 
verification purposes, it would be 
helpful if he identified the name, date 
and place in conjunction with handling 
the body of the American soldier.  
Thereafter the RO should provide, in as 
much detail as possible, the veteran's 
alleged stressors to USASCURR for 
verification.

4.  The RO should also schedule the 
veteran for a VA psychiatric examination 
to ascertain the nature and etiology of 
any psychiatric disorder found to be 
present.  All indicated tests and studies 
should be performed and clinical findings 
reported in detail.  The examining 
psychiatrist should determine the nature 
and extent of the veteran's current 
psychiatric disability, if any, and 
should reconcile to the extent possible 
any discrepancies that may exist between 
any current diagnosis and past diagnoses, 
in light of the veteran's entire medical 
history.  If a diagnosis of PTSD is made, 
the specific stressor(s) to which it is 
related must be set forth.  Regarding any 
psychiatric diagnoses other than PTSD, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that any currently diagnosed 
psychiatric disorder is related to his 
complaints in service.  A complete 
rationale should be provided for all 
opinions offered.  The claims file should 
be made available to the examiner and the 
report should indicate whether the 
veteran's medical records were reviewed.

5.  After the aforementioned actions have 
been taken, the RO should readjudicate 
the claim of entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



